Ex-99.e.1.ii Delaware Distributors, L.P.2005 Market StreetPhiladelphia, PA 19103 August 27, 2010 Voyageur Mutual Funds III2005 Market StreetPhiladelphia, PA 19103 Re: Expense Limitations Ladies and Gentlemen: By our execution of this letter agreement (the “Agreement”), intending to be legally bound hereby, Delaware Distributors, L.P. (the “Distributor”) agrees that in order to improve the performance of the series of Voyageur Mutual Funds III set forth below (the “Fund”), the Distributor shall waive a portion of the Rule 12b-1 (distribution) fees applicable to the specified Fund class, so that the Fund’s Rule 12b-1 (distribution) fees with respect to such class will not exceed the percentages set forth below for the period August 28, 2010 through August 28, 2011. Fund Class 12b-1 Cap Delaware Select Growth Fund Class R 0.50% The Distributor acknowledges that it shall not be entitled to collect on, or make a claim for, waived fees at any time in the future. Delaware Distributors, L.P. By: /s/ Theodore K. Smith Name: Theodore K. Smith Title: President Your signature below acknowledges acceptance of this Agreement: Voyageur Mutual Funds III By: /s/ Patrick P. Coyne Name: Patrick P. Coyne Title: President Date: August 27, 2010
